NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AUTOMATED TRANSACTIONS, LLC,
Plair,tiff-Appellant, '
V.
IYG HOLDING CO., 7-ELEVEN, INC.,
VCOM FINANCIAL SERVlCES, INC.,
AND CARDTRONICS USA, INC.,
Defendcm.ts-Appellees.
lo
2011-1492
Appeal from the United States District Court for the
District of DelaWare in case no. 06-CV-0O43, Judge Sue L.
Robinson.
ORDER
Upon consideration of Automated Transactions, LLC’s
motion to withdraw its motion for expedited briefing for
this appeal to be consolidated with 2011-1361, and for
consolidated oral argument
IT ls ORDERED TH_AT:
The motion to withdraw the motion for expedited
briefing for this appeal to be consolidated with 2011-
1361, and consolidated oral argument is granted The

AUTOMATED TRANSACTlONS V. IYG HLDG 2
motion for expedited briefing for this appeal to be con-
solidated with 2011-1361, and for consolidated oral argu-
ment is withdrawn.
FoR THE CoURT
SEP 1 9~2011
/s/ J an H0rbaly
Date J an Horbaly '
C1erk
cci Albert L. Jacobs, Jr., ESq. u_3_g¢gR1EBl§§PpRLS ma
Donald R. Dunner, Esq. THE FE9ERAL C'R-'3UW
s21 SEP 19 2011
mm noRsaLv
 cum